Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gayatry Nair on 03/02/2021.  

The application has been amended as follows: 
Please amend claim 1, on line 9, to insert “, wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view” after “chip” before the “;”.  

Please amend claim 1, on the second to last line, please strike “and a first metal through hole in a thickness direction” and replace it with “, and wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction” after “chip using the connection circuit”.  

Please amend claim 20, on line 9, to insert “, wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view” after “chip” before the “;”.  

Please amend claim 20, on the second to last line, please strike “and a first metal through hole” and replace it with “, and wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole” after “chip using the connection circuit”.  

Please amend claim 27, on line 10, to insert “, wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view” after “chip” before the “;”.  

Please amend claim 27, on the second to last line, please strike “and a first metal through hole” and replace it with “, and wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction” after “chip using the connection circuit”.  

Allowable Subject Matter
1.	Claims 1-5 and 18-32 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view” and


b.	The limitations in claim 20:  
”wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view” 
“wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction”

c.	The limitations in claim 27:  
”wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view”
“wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction”

when considered along with the rest of the device  distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 
a.  a device wherein a projection of a specific entire antenna extends in a two dimensional (2D) view towards a specific chip in a thickness direction entirely encompassing the chip in the 2D view and being a device wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction.  
b.  a device wherein a projection of a specific entire antenna extends in a two dimensional (2D) view towards a specific chip in a thickness direction entirely encompassing the chip in the 2D view and 
c.  a device wherein a projection of a specific entire antenna extends in a two dimensional (2D) view towards a specific chip in a thickness direction entirely encompassing the chip in the 2D view and being a device wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction.  

As to claim 1, (as well as mirrored claims 20 and 27 as well) the office notes that the prior art of record does not show the limitations “wherein a projection of the entire antenna extends in a two dimensional (2D) view towards the chip in a thickness direction entirely encompassing the chip in the 2D view” and “wherein an outer edge of the antenna is physically coupled to the chip using a first metal through hole in the thickness direction” (as well as the mirror of such in claims 20 and 27) in the context of the overall claim.  The office notes that some of the closest art of record is likely US 20050088260.  However there is no art available to the office that would suggest that the layouts of parts and physical couplings as claimed along with the rest of the subject matter of the claim all be done all together as one combination.  Thus the office finds the claims to not be anticipated, and further finds the claims to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claims 20 and 27 the reasons for allowance are mirrored from claim 1 above.  

The limitations in claims 1, 20 and 27 are sufficient to distinguish claims 2-5, 18-19, 21-26 and 28-32 which depend from claims 1, 20 and 27 over the art of record.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891